Exhibit 10.1

WEBSTER FINANCIAL CORPORATION

1992 STOCK OPTION PLAN

(as amended and restated effective October 23, 2006,

as further amended effective January 28, 2007, April 26, 2007, February 21,

2008, April 21, 2008, February 26, 2010 and February 22, 2012)

Webster Financial Corporation (the “Corporation”) sets forth herein the terms of
this 1992 Stock Option Plan (the “Plan”) as follows:

 

1. PURPOSE.

The Plan is intended to advance the interests of the Corporation by providing
eligible individuals (as designated pursuant to Section 4 below) with an
opportunity to acquire or increase a proprietary interest in the Corporation,
which thereby will create a stronger incentive to expend maximum effort for the
growth and success of the Corporation and its subsidiaries, and will encourage
such eligible individuals to remain in the employ or service of the Corporation
or that of one or more of its subsidiaries. To this end, the Plan provides for
the grant of stock options (“Options”), stock appreciation rights (“SARs”),
Restricted Stock (as defined in Section 6(b)), Performance-Based Stock (as
defined in Section 6(c)) and Stock Units (as defined in Section 6(e)) to
eligible individuals. Options granted under the Plan may be non-qualified stock
options or incentive stock options, as provided herein. Grants of Options, SARs,
Restricted Stock, Performance-Based Stock and Stock Units under the Plan are
referred to collectively as “Incentive Awards.” The agreements setting out the
terms of such grants are referred to collectively as “Award Agreements.” An
Award Agreement may, from time to time, be issued as a grant notice (“Grant
Notice”).

 

2. ADMINISTRATION.

(a) Board. The Plan shall be administered by the Board of Directors of the
Corporation (the “Board”), which shall have the full power and authority to take
all actions, and to make all determinations required or provided for under the
Plan or any Incentive Award granted or Award Agreement entered into hereunder
and all such other actions and determinations not inconsistent with the specific
terms and provisions of the Plan deemed by the Board to be necessary or
appropriate to the administration of the Plan or any Incentive Award granted or
Award Agreement entered into hereunder. All such actions and determinations
shall be by the affirmative vote of a majority of the members of the Board
present at a meeting at which any issue relating to the Plan is properly raised
for consideration or by unanimous consent of the Board executed in writing in
accordance with the

 

1



--------------------------------------------------------------------------------

Corporation’s Certificate of Incorporation and By-Laws, and with applicable law.
The interpretation and construction by the Board of any provision of the Plan or
of any Incentive Award granted or Award Agreement entered into hereunder shall
be final and conclusive.

(b) Committee. The Board may from time to time appoint a committee to administer
the Plan (the “Committee”) consisting of two or more members of the Board who
qualify in all respects as “non-employee directors” as defined in Rule 16b-3 of
the Securities and Exchange Commission under the Securities Exchange Act of 1934
(the “Exchange Act”) and “outside directors” for purposes of Section 162(m) of
the Code. The Board, in its sole discretion, may provide that the role of the
Committee shall be limited to making recommendations to the Board concerning any
determinations to be made and actions to be taken by the Board pursuant to or
with respect to the Plan, or the Board may delegate to the Committee such powers
and authorities related to the administration of the Plan, as set forth in
Section 2(a) above, as the Board shall determine, consistent with the
Certificate of Incorporation and By-Laws of the Corporation and applicable law.
The Board may remove members, add members, and fill vacancies on the Committee
from time to time, all in accordance with the Corporation’s Certificate of
Incorporation and By-Laws, and with applicable law. The majority vote of the
Committee, or acts reduced to or approved in writing by a majority of the
members of the Committee, shall be the valid acts of the Committee.

(c) Designated Officer. In addition to delegation to the Committee, the Board
may delegate to any officer of the Corporation (the “Designated Officer”) the
power and authority to grant Incentive Awards under the Plan to any employee of
the Corporation or any Subsidiary, who is employed at a level below Executive
Vice President; provided, however, that the Designated Officer shall not grant
Incentive Awards covering Stock in excess of the aggregate maximum number of
shares of Stock specified by the Board for such purpose at the time of
delegation to such officer (or in excess of the number of shares of Stock
remaining available for issuance under the Plan pursuant to Incentive Awards).

(d) Delegation to the Committee or the Designated Officer. In the event that the
Plan or any Incentive Award granted or Award Agreement entered into hereunder
provides for any action to be taken by or determination to be made by the Board,
such action may be taken by or such determination may be made by the Committee
or the Designated Officer if the power and authority to do so has been delegated
to the Committee or the Designated Officer, respectively, by the Board as
provided for in Section 2(b) or Section 2(c) above. Unless otherwise expressly
determined by the Board, any such action or determination by the Committee or
the Designated Officer shall be final and conclusive.

 

2



--------------------------------------------------------------------------------

(e) No Liability. No member of the Board or of the Committee nor any Designated
Officer shall be liable for any action or determination made in good faith with
respect to the Plan or any Incentive Award granted or Award Agreement entered
into hereunder.”

 

3. STOCK.

The stock that may be issued pursuant to Incentive Awards granted under the Plan
shall be shares of Common Stock, par value $.01 per share, of the Corporation
(the “Stock”), which shares may be treasury shares or authorized but unissued
shares. The number of shares of Stock that may be issued pursuant to Incentive
Awards granted under the Plan shall not exceed in the aggregate 10,861,000
shares. Of the aggregate shares, 2,600,000 resulted from an increase to the
prior share pool, approved by the Board on February 26, 2010 (the “2010
Amendment Date”), subject to approval by the shareholders of the Corporation at
the Corporation’s 2010 annual meeting. The number of shares so reserved is
subject to adjustment as hereinafter provided in Section 17 below. On and after
the 2010 Amendment Date, all shares remaining or again becoming available for
issuance may be used to cover any type of Incentive Award. Prior to the 2010
Amendment Date, of the aggregate shares, the Plan included limitations on the
number of shares that could be issued as Restricted Stock or Performance-Based
Stock.

Shares of Stock covered by an Incentive Award shall be counted against the share
pool as of the date of grant. Any shares that are subject to Restricted Stock,
Performance-Based Stock, Stock Unit or any other full value award shall be
counted against the share pool limit set forth in the preceding paragraph as two
(2) shares for every one (1) share subject to an award. Any shares of Stock that
are subject to any award other than a Restricted Stock, Performance-Based Stock,
Stock Unit or other full value award shall be counted against the limit set
forth in the preceding paragraph as one (1) share for every one (1) share
subject to an award. If any Incentive Award expires, terminates, or is
terminated for any reason before exercise or vesting in full, the shares of
Stock that were subject to the unexercised, forfeited, expired or terminated
portion of such Incentive Award shall be available for future grants of
Incentive Awards under the Plan. Notwithstanding any provision of the Plan to
the contrary, liberal share counting is not permitted under the Plan such that
no shares of Stock derived from any of the following circumstances may be added
to the Plan’s reserve of shares: (i) shares tendered in payment of an Option,
(ii) shares withheld for taxes, (iii) shares repurchased by the Corporation
using Option proceeds, or (iv) SARs settled in Stock when only the shares
delivered are counted against the Plan reserve.

 

3



--------------------------------------------------------------------------------

4. ELIGIBILITY.

(a) Employees and Subsidiary Directors. Incentive Awards may be granted under
the Plan to any full-time employee of the Corporation or any Subsidiary
(including any such employee who is an officer or director of the Corporation or
any Subsidiary) or to any directors of a Subsidiary who are not officers or
employees of the Corporation or any Subsidiary (“Subsidiary Directors”) as the
Board shall determine and designate from time to time before expiration or
termination of the Plan. (An eligible individual who receives an Incentive Award
under the Plan shall be referred to as a “Grantee.”) The maximum number of
shares of Stock subject to Options or SARs that may be granted under the Plan to
any officer or other employee of the Corporation or any Subsidiary in any
calendar year is 500,000 shares (subject to adjustment as provided in Section 17
hereof). The maximum number of shares of Stock that can be awarded under the
Plan as Restricted Stock, Performance-Based Stock and Stock Units to any officer
or other employee of the Corporation or any Subsidiary in any calendar year is
100,000 shares (subject to adjustment as provided in Section 17 hereof).

(b) Non-Employee Directors. Effective April 26, 2001, directors of the
Corporation who are not officers or other salaried employees of the Corporation
or any Subsidiary thereof (“Non-Employee Directors”) shall be eligible to become
Grantees under the Plan.

An individual may hold more than one Incentive Award, subject to such
restrictions as are provided herein.

 

5. EFFECTIVE DATE AND TERM OF THE PLAN.

(a) Effective Date. The Plan was effective as of March 23, 1992. The Plan has
been previously restated twice effective April 26, 2001 and January 31, 2005,
respectively. The Plan now is amended and restated effective October 23, 2006,
and shall be applicable to Incentive Awards granted on or after that date.

(b) Term. The Plan shall terminate on February 26, 2020.

 

6. GRANT OF INCENTIVE AWARDS.

(a) Options. Subject to the terms and conditions of the Plan, the Board may, at
any time and from time to time, before the date of termination of the Plan,
award to a Grantee Options to purchase such number of shares of the Stock on
such terms and conditions as the Board may determine, including any terms or
conditions which may be necessary to qualify such Options as incentive stock
options (“Incentive Stock Options) within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended, or the corresponding provision of any
subsequently enacted tax statute (the “Code”). The date on which the Board

 

4



--------------------------------------------------------------------------------

approves the grant of an Option shall be considered the date on which such
Option is granted; provided that the date of on which the Grantee first renders
services to the Company or a Subsidiary (the “Hire Date”) shall be the grant
date if the Hire Date is later than the date on which the Board approves the
grant. No Option may be exercisable after the date of grant prior to the
completion of a minimum of one year of service for the Corporation or a
Subsidiary from the date of such grant to the Grantee, unless the Board provides
that such service will not be required in the case of death or disability of the
Grantee. The Board shall account for which Options were granted from the
increased shares in its sole and complete discretion.

(b) Restricted Stock Awards. For purposes of the Plan, “Restricted Stock” means
shares of Stock awarded to a Grantee pursuant to this Section 6(b), which are
subject to forfeiture restrictions based on the Grantee’s length of service or
other non-performance-based criteria. Subject to the terms and conditions of the
Plan, the Board may, at any time and from time to time, before the date of
termination of the Plan, award to a Grantee shares of Restricted Stock. Except
with respect to Restricted Stock issued upon fulfillment of the performance
criteria for Performance-Based Stock, no Restricted Stock award may vest prior
to the completion of a minimum of one year of service for the Corporation or a
Subsidiary from the date of such grant to the Grantee, unless the Board provides
that such service will not be required in the case of death or disability of the
Grantee. Each grant of Restricted Stock shall be effected by the execution of an
Award Agreement setting out the terms and conditions applicable thereto and by
the issuance of shares of Restricted Stock.

Upon attainment of the vesting requirements (or, to the extent specified by the
Board, partial attainment of such requirements), the Grantee of a Restricted
Stock award shall be entitled to the shares of Stock specified in the grant (or
the portion of such shares earned by partial attainment of the requirements, as
applicable) free of restrictions, except as set out in Section 15. Upon the
failure of the Grantee to pay the price specified for the shares within the time
set by the Board at the time of the grant or upon termination of the Grantee’s
employment without the Grantee having satisfied the service requirement
specified at the time of grant, except as shall otherwise have been specified in
the Award Agreement at the time of grant or in an amendment thereto, the shares
of Restricted Stock (or appropriate portion thereof) shall be forfeited and
shall again be available for re-grant under the terms of the Plan. The Board may
require that the certificates evidencing the grant of shares of Restricted Stock
hereunder be held by an officer of the Corporation until such restrictions have
expired. The Board may also cause a legend to be placed on such certificates
making appropriate reference to the restrictions to which the shares are
subject. Unless the Board otherwise provides in an Award Agreement, Grantees of
Restricted Stock shall have the right to vote such Stock and the right to
receive any dividends declared or paid with respect to such Stock. The Board
shall determine the amount, form, timing and other terms

 

5



--------------------------------------------------------------------------------

regarding payment of such dividends. The Board may provide that any dividends
paid on Restricted Stock must be reinvested in shares of Stock, which may or may
not be subject to the same vesting conditions and restrictions applicable to
such Restricted Stock.

(c) Performance-Based Stock Awards. For purposes of the Plan, “Performance-Based
Stock” means an Incentive Award granted to a Grantee pursuant to this
Section 6(c), which is subject to the attainment of pre-established performance
goals over a performance period of at least one year and up to ten years, the
attainment of which would, subject to the additional terms and conditions of
this paragraph and the Plan generally, entitle the Grantee to receive Stock
and/or Restricted Stock in a pre-determined amount or an amount determined
pursuant to the performance criteria formulation. Subject to the terms and
conditions of the Plan, the Board may, at any time and from time to time, before
the date of termination of the Plan, award to a Grantee an Incentive Award of
Performance-Based Stock. No Performance-Based Stock may vest prior to the
completion of a minimum of one year of service for the Corporation or a
Subsidiary from the date of such grant to the Grantee, unless the Board provides
that such service will not be required in the case of death or disability of the
Grantee. Each grant of Performance-Based Stock shall be effected by the
execution of an Award Agreement setting out the terms and conditions applicable
thereto and, in the Board’s discretion, all or a portion of the shares of Stock
subject to the Performance-Based Stock award may be issued at the time of grant
subject to the applicable performance objectives.

The applicable performance objectives for a Performance-Based Stock award shall
be established in writing by the Board before the ninetieth day after the
beginning of any performance period applicable to such award and while the
outcome is substantially uncertain, or at such other date as may be required or
permitted for “performance-based compensation” under Code Section 162(m).
Performance objectives shall be based on one or more of the following criteria:
the Corporation’s Stock price, income, operating profit, assets and liabilities,
stockholders equity, market share, operating revenue, operating expenses,
financial ratings by outside agencies, earnings per share or return on assets,
equity or investments. Performance objectives may include positive results,
maintaining the status quo or limiting economic losses.

Upon attainment of the specified performance objectives (or, to the extent
specified by the Board, partial attainment of such objectives), the Grantee of a
Performance-Based Stock award shall be entitled to the shares of Stock and/or
Restricted Stock specified in the grant (or the portion of such shares earned by
partial attainment of the objectives, as applicable), except as set out in
Section 15. Upon the failure of the Grantee to pay the price specified for the
shares within the time set by the Board at the time of the grant or upon the
expiration of the specified

 

6



--------------------------------------------------------------------------------

period for attaining performance objectives without such objectives having been
achieved, except as shall otherwise have been specified in the Award Agreement
at the time of grant or in an amendment thereto, the shares of Performance-Based
Stock (or appropriate portion thereof) shall be forfeited and shall again be
available for re-grant under the terms of the Plan. The Board may require that
the certificates evidencing the grant of shares of Performance-Based Stock
hereunder be held by an officer of the Corporation until the applicable
performance objectives have been attained. The Board may also cause a legend to
be placed on such certificates making appropriate reference to the conditions to
which the shares are subject. Unless the Board otherwise provides in an Award
Agreement, with respect to Stock treated as issued subject to attainment of
performance criteria, Grantees shall have the right to vote such Stock and the
right to receive any dividends declared or paid with respect to such Stock. The
Board shall determine the amount, form, timing and other terms regarding payment
of any such dividends. The Board may provide that any dividends paid on
Performance-Based Stock must be reinvested in shares of Stock, which may or may
not be subject to the same conditions applicable to such Performance-Based
Stock.

(d) Stock Appreciation Rights. Subject to the terms and conditions of the Plan,
the Board may, at any time and from time to time, before the date of termination
of the Plan award to a Grantee a SAR. A SAR shall confer on the Grantee to whom
it is awarded the right to receive, upon exercise, the excess of (i) the fair
market value of a share of Stock on the date of exercise (determined in good
faith by the Board), over (ii) the grant price. Each grant of a SAR shall be
effected by execution of an Award Agreement setting out the terms and conditions
applicable thereto. The Award Agreement for a SAR shall specify the grant price
of the SAR, which shall be no less than the fair market value of a share of
Stock on the date of grant. The date on which the Board approves the award of a
SAR shall be considered the date of grant. No SAR may be exercisable after the
date of grant prior to the completion of a minimum of one year of service for
the Corporation from the date of such grant to the Grantee, unless the Board
provides that such service will not be required in the case of death or
disability of the Grantee. Each SAR shall be settled in whole shares of Stock,
with any fractional share of Stock that would result from exercise of the SAR
eliminated entirely.

(e) Stock Units. Subject to the terms and conditions of the Plan, the Board may,
at any time and from time to time, before the date of termination of the Plan,
award to a Grantee a Stock Unit. For purposes of the Plan, the term “Stock Unit”
means a bookkeeping entry representing the equivalent of one share of Stock
awarded to a Grantee pursuant to this Section 6(e), which is subject to
forfeiture restrictions as determined by the Board and provided in the related
Award Agreement. Stock Units shall be awarded on terms and conditions that
otherwise would be permitted under the Plan to apply to Restricted Stock or
Performance-Based Stock; provided, however, that holders of Stock Units shall
have no right to

 

7



--------------------------------------------------------------------------------

vote any Stock promised upon settlement of the Stock Unit or to “vote” the Stock
Unit. The Board may provide in an Award Agreement evidencing a grant of Stock
Units that the holder of such Stock Units shall be entitled to receive, upon the
Company’s payment of a cash dividend on its outstanding Stock, a cash payment
for each Stock Unit held equal to the per-share dividend paid on the Stock. The
Board shall determine the amount, form, timing and other terms regarding payment
of such dividends. The Board may provide that any dividends paid on Stock Units
must be reinvested in shares of Stock, which may or may not be subject to the
same vesting conditions and restrictions applicable to such Stock Units. A
holder of Stock Units shall have no rights other than those of a general
creditor of the Company. Stock Units represent an unfunded and unsecured
obligation of the Company, subject to the terms and conditions of the applicable
Award Agreement.

(f) Deferral. The Board may establish rules and procedures setting forth the
circumstances under which distribution or the receipt of Stock and other amounts
payable with respect to an Incentive Award shall be deferred either
automatically or at the election of the Grantee and whether and to what extent
the Corporation shall pay or credit amounts constituting interest (at rates
determined by the Board) or dividends or deemed dividends on such deferrals.

 

7. LIMITATION ON INCENTIVE STOCK OPTIONS.

An Option shall constitute an Incentive Stock Option only (i) if the Option is
awarded to an eligible individual who is an employee of the Corporation or any
Subsidiary of the Corporation; (ii) to the extent specifically provided in the
related Award Agreement; and (iii) to the extent that the aggregate fair market
value (determined at the time the option is granted) of the shares of Stock with
respect to which Incentive Stock Options are exercisable for the first time by
any Grantee during any calendar year (under the Plan and all other plans of the
Grantee’s employer corporation and its parent and subsidiary corporations within
the meaning of Section 422(d) of the Code) does not exceed $100,000. This
limitation shall be applied by taking Options into account in the order in which
they were granted.

 

8



--------------------------------------------------------------------------------

8. AWARD AGREEMENTS.

(a) General. All Incentive Awards granted pursuant to the Plan shall be
evidenced by an Award Agreement, in such form or forms as the Board shall from
time to time determine. Award Agreements granted from time to time or at the
same time need not contain similar provisions but shall be consistent with the
terms of the Plan. Each Award Agreement evidencing an award of Options shall
specify whether such Options are intended to be non-qualified stock options or
Incentive Stock Options, and in the absence of such specification such options
shall be deemed non-qualified stock options. To the extent an Award Agreement
for an Option or SAR is issued in the form of a Grant Notice which omits the
specific terms governing the Option or SAR, the standard provisions set forth in
this Plan shall apply. In particular, under any such Grant Notice, the terms set
forth in Sections 10, 11, 12, and 13, respectively, shall apply to (i) the term
and exercisability of the Option or SAR; (ii) the transferability of the Option
or SAR; (iii) the effect of termination of service or employment; or (iv) the
rights in the event of death, disability or termination of employment on or
after attainment of the normal retirement age as defined in the Corporation’s
pension plan (“Normal Retirement”).

(b) “Clawback” Provisions. Any Incentive Award granted pursuant to this Plan is
subject to mandatory repayment by the Grantee to the Corporation to the extent
the Grantee is, or in the future becomes, subject to any Corporation “clawback”
or recoupment policy that requires the repayment by the Grantee to the
Corporation of compensation paid by the Corporation to the Grantee in the event
the payment was based on results of a materially inaccurate financial statements
or was based on materially inaccurate performance criteria, or in the event the
Grantee fails to comply with, or otherwise violates, the terms of requirements
of such policy.

(c) No Repricing. Notwithstanding anything in this Plan to the contrary, the
Board shall not have the authority, without stockholder approval, (i) to accept
the surrender of outstanding Options or SARs when the Fair Market Value of a
share of Stock is less than the exercise price and grant new Options, SARs or
other Awards in substitution for them, (ii) to reduce the exercise price of any
outstanding Option or SAR, or (iii) to take any other action that would be
treated as a repricing under the rules of the stock exchange on which the Stock
is listed; provided, that nothing in this Section 8(c) is intended to prevent
appropriate adjustments to be made to outstanding Awards, without shareholder
approval, pursuant to Section 16.

 

9. OPTION PRICE.

The purchase price of each share of the Stock subject to an Option (the “Option
Price”) shall be fixed by the Board and stated in each Award Agreement, and
shall be not less than the greater of par value or 100 percent of the fair
market value of a share of the Stock on the date the Option is granted (as
determined in

 

9



--------------------------------------------------------------------------------

good faith by the Board); provided, however, that in the event the Grantee would
otherwise be ineligible to receive an Incentive Stock Option by reason of the
provisions of Sections 422(b)(6) and 424(d) of the Code (relating to stock
ownership of more than 10 percent), the Option Price of an Option which is
intended to be an Incentive Stock Option shall be not less than the greater of
par value or 110 percent of the fair market value of a share of Stock at the
time such Option is granted. In the event that the Stock is listed on an
established national or regional stock exchange, is admitted to quotation on the
Nasdaq National Market, or otherwise is publicly traded in an established
securities market, in determining the fair market value of the Stock, the Board
shall use the closing price of the Stock on such exchange or in such market (the
highest such closing price if there is more than one such exchange or market) on
the trading date immediately before the Option is granted (or, if there is no
such closing price, then the Board shall use the mean between the highest bid
and lowest asked prices or between the high and low prices on such date), or, if
no sale of the Stock has been made on such day, on the next preceding day on
which any such sale shall have been made.

No Option granted under the Plan shall be amended or modified so as to reduce
the Option Price of such Option and no other action shall be taken to reprice
any Option if such amendment, modification or other repricing would result in a
charge against the earning of the Corporation or any of its affiliates.

 

10. TERM AND EXERCISE OF OPTIONS AND SARS.

(a) Term. Subject to Sections 12 and 13 below, each Option or SAR granted under
the Plan shall terminate and all rights to acquire shares thereunder shall cease
upon the expiration of 10 years from the date such Option or SAR is granted, or
on such earlier date as explicitly stated in the Award Agreement; provided,
however, that in the event the Grantee would otherwise be ineligible to receive
an Incentive Stock Option by reason of the provisions of Sections 422(b)(6) and
424(d) of the Code (relating to stock ownership of more than 10 percent), an
Option granted to such Grantee which is intended to be an Incentive Stock Option
shall in no event be exercisable after the expiration of five years from the
date it is granted.

(b) Exercisability Period and Limitations on Exercise. Subject to Sections 6(a)
and 6(d), as applicable, each Option or SAR shall vest and become exercisable,
in whole or in part, at any time and from time to time, over a period commencing
on or after the date of grant and ending upon the expiration or termination of
the Option or SAR, as the Board shall determine and set forth in the Award
Agreement relating to such Option or SAR; provided, however, that to the extent
the Option or SAR is awarded pursuant to a Grant Notice, and subject to Sections
6(a) and 6(d), as applicable, the Option or SAR shall then vest in equal annual
installments ratable on each vesting date stated in the Grant Notice or, if the
Grant Notice provides for cliff vesting, on the last day of the vesting period,
subject to the

 

10



--------------------------------------------------------------------------------

continued service of the Grantee on each vesting date or, in the case of cliff
vesting, the vesting date, such that, except as provided otherwise in Section 12
or Section 17, any portion of an Option or SAR not yet vested or exercisable as
of the date the Grantee ceases to provide continuous services to the Corporation
or a Subsidiary, shall be forfeited and shall not in the future become
exercisable. Without limiting the foregoing, the Board, subject to the terms and
conditions of the Plan, may in its sole discretion provide that an Option or SAR
may not be exercised in whole or in part for any period or periods of time
during which such Option or SAR is outstanding; provided, however, that any such
limitation on the exercise of an Option or SAR may be rescinded, modified or
waived by the Board, in its sole discretion, at any time and from time to time
after the date of grant of such Option or SAR, so as to accelerate the time at
which the Option or SAR may be exercised. Each Option or SAR granted to
Non-Employee Directors or Subsidiary Directors shall be exercisable, in whole or
in part, at any time and from time to time, over a period commencing on the date
of grant and ending on the expiration or termination of the Option or SAR as set
forth in the Award Agreement.

(c) Method of Option Exercise. An Option that is exercisable hereunder may be
exercised by delivery to the Corporation on any business day, at its principal
office, addressed to the attention of the Committee, of written notice of
exercise, which notice shall specify the number of shares with respect to which
the Option is being exercised. The minimum number of shares of Stock with
respect to which an Option may be exercised, in whole or in part, at any time
shall be the lesser of 100 shares or the maximum number of shares available for
purchase under the Option at the time of exercise. Payment of the Option Price
for the shares of Stock purchased pursuant to the exercise of an Option shall be
made (i) in cash or in cash equivalents; (ii) through the tender to the
Corporation of shares of Stock, which shares shall be valued, for purposes of
determining the extent to which the Option Price has been paid thereby, at their
fair market value (determined in the manner described in Section 9 above) on the
date of exercise; or (iii) by a combination of the methods described in (i) and
(ii). Unless the Award Agreement provides otherwise, payment in full of the
Option Price need not accompany the written notice of exercise provided the
notice of exercise directs that the Stock certificate or certificates for the
shares for which the Option is exercised be delivered to a licensed broker
acceptable to the Corporation as the agent for the individual exercising the
Option and, at the time such Stock certificate or certificates are delivered,
the broker tenders to the Corporation cash (or cash equivalents acceptable to
the Corporation) equal to the Option Price for the shares of Stock purchased
pursuant to the exercise of the Option plus the amount (if any) of federal
and/or other taxes which the Corporation may, in its judgment, be required to
withhold with respect to the exercise of the Option. If the person exercising
the Option is not the Grantee, such person shall also deliver with the notice of
exercise appropriate proof of his or her right to exercise the Option. An
attempt to exercise any Option granted hereunder other than as set forth above
shall be invalid and of

 

11



--------------------------------------------------------------------------------

no force and effect. Promptly after the exercise of an Option and the payment in
full of the Option Price of the shares of Stock covered thereby, the individual
exercising the Option shall be entitled to the issuance of a Stock certificate
or certificates evidencing his ownership of such shares. A separate Stock
certificate or certificates shall be issued for any shares purchased pursuant to
the exercise of an Option which is an Incentive Stock Option, which certificate
or certificates shall not include any shares which were purchased pursuant to
the exercise of an Option which is not an Incentive Stock Option. An individual
holding or exercising an Option shall have none of the rights of a shareholder
until the shares of Stock covered thereby are fully paid and issued to him and,
except as provided in Section 17 below, no adjustment shall be made for
dividends or other rights for which the record date is before the date of such
issuance.

 

11. TRANSFERABILITY OF INCENTIVE AWARDS.

(a) Restricted Stock, Performance-Based Stock and Stock Units. No shares of
Restricted Stock, Performance-Based Stock or Stock Units shall be sold,
transferred, assigned, pledged or otherwise encumbered until the Grantee has
satisfied all applicable performance objectives, if any, and service
requirements (if any) imposed as a condition to the vesting of such shares and
until the lapse or expiration of all other applicable restrictions and
conditions imposed by the Board with respect to such shares.

(b) SARs. During the lifetime of a Grantee to whom a SAR is granted, only such
Grantee (or, in the event of legal incapacity or incompetence, the Grantee’s
guardian or legal representative) may exercise such SAR. No SAR shall be sold,
transferred, assigned, pledged or otherwise encumbered by the Grantee to whom it
is granted, other than by will or the laws of descent and distribution.

(c) Options. During the lifetime of a Grantee to whom an Incentive Stock Option
is granted, only such Grantee (or, in the event of legal incapacity or
incompetence, the Grantee’s guardian or legal representative) may exercise such
Incentive Stock Option. No Option shall be assignable or transferable by the
Grantee to whom it is granted, other than by will or the laws of descent and
distribution. Notwithstanding the foregoing, and provided the Award Agreement
sets forth this provision explicitly, the Board, subject to the terms and
conditions of the Plan, may in its sole discretion permit a Grantee to transfer
not for value all or part of an Option that is not intended to constitute an
Incentive Stock Option to a Family member or a Family Trust, provided that the
transferee shall enter into a written agreement to be bound by the terms of the
Plan and the Award Agreement and any subsequent transfer of the Option or shares
of Stock shall be subject to the transfer restrictions set out in the Plan. A
transfer to an entity in which more than 50% of the voting interests are owned
by Family members (or the Grantee) in exchange for an interest in that entity,
shall be considered to be “not for value” for this purpose. For this purpose,
“Family” means the child, stepchild, grandchild,

 

12



--------------------------------------------------------------------------------

parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law of the Grantee, including adoptive relationships, or any person
sharing the Grantee’s household (other than a tenant or employee) and “Family
Trust” means a trust in which members of the Grantee’s Family have more than 50%
of the beneficial interest, a foundation in which members of the Grantee’s
Family (or the Grantee) control the management of assets, and any other entity
in which a member of the Grantee’s Family (or the Grantee) owns more than 50% of
the voting interests.

 

12. TERMINATION OF SERVICE OR EMPLOYMENT.

(a) Employees. With respect to an Option or SAR, upon the termination of the
employment or service of the Grantee (other than a Subsidiary Director or
Non-Employee Director) with the Corporation or a Subsidiary, other than by
reason of the death or “permanent and total disability” (within the meaning of
Section 22(e)(3) of the Code) or after the Grantee’s attainment of Normal
Retirement, any Option or SAR granted pursuant to the Plan shall terminate three
months after the date of such termination of employment or service, unless
earlier terminated pursuant to Section 10(a) above, and such Grantee shall have
no further right to purchase shares of Stock pursuant to such Option or to
settle the SAR; provided, however, that, subject to Sections 6(a) and 6(d), in
the event the Corporation or Subsidiary, as applicable, terminates the Grantee’s
employment without “cause,” and this termination occurs prior to full vesting
and exercisability of the Option or SAR, the portion of the Grantee’s Option or
SAR considered vested and exercisable shall be determined by multiplying the
number of shares of Stock subject to the Option or SAR by a fraction, the
numerator of which is the number of full calendar months during which the
Grantee was employed by the Corporation or a Subsidiary after the vesting
commencement date specified in the Award Agreement and the denominator of which
is the number of months of service required to achieve full vesting and
exercisability. For purposes of this Section 12(a), “cause” shall mean
termination because of the Grantee’s personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, material breach of any provision of any employment
agreement between the Grantee and the Corporation or any Subsidiary, or a
definitive determination that the Grantee’s job performance is unsatisfactory
pursuant to the written performance review procedures of the Corporation or any
Subsidiary. Furthermore, in the event of a Grantee’s death during the period
following the Grantee’s termination of employment or service under this
Section 12(a), the executors or administrators or legatees or distributees of
such Grantee’s estate shall have the right (subject to the general limitations
on exercise set forth in Section 10(b) above), at any time subsequent to such
Grantee’s death and before termination of the Option as provided in
Section 10(a) above, to exercise any Option held by such Grantee at the date of
such Grantee’s death, subject to any installment limitation

 

13



--------------------------------------------------------------------------------

on exercise imposed pursuant to Section 10(b) above or above in Section 12(a),
as applicable. Notwithstanding the preceding provisions of this Section 12(a),
with respect to a Grantee whose employment terminates without “cause,” the Board
may provide, in its discretion, by inclusion of appropriate language in an Award
Agreement at the time of grant or later, that in the event of termination of
employment or service of the Grantee with the Corporation and Subsidiaries
Options or SARs held by the Grantee shall not terminate for a specified period
longer than stated above (but not extending beyond termination of the Option or
SAR as provided in Section 10(a) above), either subject to or without regard to
any installment limitation on exercise imposed pursuant to Section 10(b) above.

With respect to an award of Restricted Stock or an award of Stock Units which
are not subject to the attainment of pre-established performance goals over a
performance period, upon the termination of the employment or service of a
Grantee with the Corporation or a Subsidiary other than by reason of death or
“permanent and total disability” (within the meaning of Section 22(e)(3) of the
Code) or after the Grantee’s attainment of Normal Retirement, any Restricted
Stock issued to such Grantee or Stock Units issued to such Grantee and not
subject to the attainment of pre-established performance goals over a
performance period that has not vested, or with respect to which all applicable
restrictions and conditions have not lapsed, shall immediately be deemed
forfeited, unless the Board, in its discretion, determines otherwise; provided,
however, that, subject to Sections 6(b) and 6(e), in the event the Corporation
or Subsidiary, as applicable, terminates the Grantee’s employment without
“cause” (as defined above) and this termination occurs prior to full vesting and
the lapse of all applicable restrictions and conditions, the vested portion of
the Grantee’s Restricted Stock or Stock Units not subject to the attainment of
pre-established performance goals over a performance period shall be determined
by multiplying the number of shares of Restricted Stock or Stock Units not
subject to the attainment of pre-established performance goals over a
performance period subject to the award by a fraction, the numerator of which is
the number of full calendar months during which the Grantee was employed by the
Corporation or a Subsidiary after the vesting commencement date specified in the
Award Agreement and the denominator of which is the number of months of service
required to achieve full vesting and the lapse of all applicable restrictions
and conditions.

With respect to an award of Performance-Based Stock or an award of Stock Units
which are subject to the attainment of pre-established performance goals over a
performance period, upon termination of the employment or service of a Grantee
with the Corporation or a Subsidiary other than by reason of death or “permanent
and total disability” (within the meaning of Section 22(e)(3) of the Code), any
Performance-Based Stock issued to such Grantee or Stock Units issued to such
Grantee which are subject to the attainment of pre-established performance goals
over a performance period that has not vested, or with respect to which all
applicable restrictions and conditions have not lapsed, shall immediately be
deemed forfeited,

 

14



--------------------------------------------------------------------------------

unless the Board, in its discretion, determines otherwise; provided, however,
that, subject to Sections 6(c) and 6(e), in the event the Corporation or
Subsidiary, as applicable, terminates the Grantee’s employment without “cause”
(as defined above) and this termination occurs prior to completion of the
performance period, shares of Performance-Based Stock granted to such Grantee or
Stock Units granted to such Grantee subject to the attainment of pre-established
performance goals over a performance period shall be eligible to become fully
vested if and when the ordinary performance period ends, provided, and only to
the extent that, the applicable performance criteria are satisfied. To the
extent the criteria are satisfied, the shares that actually shall vest shall be
the number of shares issuable upon the attained level of performance multiplied
by a fraction, the numerator of which is the number of full calendar months
during which the Grantee was employed by the Corporation or a Subsidiary after
the vesting commencement date specified in the Award Agreement and the
denominator of which is the number of months of service required to achieve full
vesting of the Performance-Based Stock or Stock Unit award.

Upon forfeiture of Restricted Stock, Performance-Based Stock or Stock Units, the
Grantee shall have no further rights with respect to such Restricted Stock,
Performance-Based Stock or Stock Units, including but not limited to any right
to vote Restricted Stock or Performance-Based Stock or any right to receive
dividends with respect to such shares of Restricted Stock or Performance-Based
Stock or Stock Units. Whether a leave of absence or leave on military or
government service shall constitute a termination of employment or service for
purposes of the Plan shall be determined by the Board, which determination shall
be final and conclusive. For purposes of the Plan, a termination of employment
or service with the Corporation or a Subsidiary shall not be deemed to occur if
immediately thereafter the Grantee is employed with the Corporation or any
Subsidiary or is serving as a Subsidiary Director or Non-Employee Director.

(b) Non-Employee Directors and Subsidiary Directors. Any Option or SAR granted
to a Non-Employee Director or Subsidiary Director shall not terminate until the
expiration of the term of the Option or SAR regardless of whether the
Non-Employee Director or Subsidiary Director continues to serve as a director of
the Corporation, unless earlier terminated pursuant to Section 10(a) above;
provided, however, that the Board may provide, by inclusion of appropriate
language in an Award Agreement, that a Grantee may (subject to the general
limitations on exercise set forth in Section 10(b) above), in the event of
termination of service of the Grantee with the Corporation as a Non-Employee
Director or Subsidiary Director, exercise an Option or SAR, in whole or in part,
within a specified period of time subsequent to such termination of service and
before termination of the Option or SAR as provided in Section 10(a) above,
either subject to or without regard to any installment limitation on exercise
imposed pursuant to Section 10(b) above.

 

15



--------------------------------------------------------------------------------

13. RIGHTS IN THE EVENT OF DEATH, DISABILITY OR RETIREMENT.

(a) Death of an Employee. If a Grantee (other than a Non-Employee Director or
Subsidiary Director) dies while employed by the Corporation or a Subsidiary, the
executors or administrators or legatees or distributees of such Grantee’s estate
shall have the right (subject to the general limitations on exercise set forth
in Section 10(b) above), at any time subsequent to such Grantee’s death and
before termination of the Option as provided in Section 10(a) above, to exercise
any Option or SAR held by such Grantee at the date of such Grantee’s death,
without regard to any installment limitation on exercise imposed pursuant to
Section 10(b) above. If a Grantee dies while employed by the Corporation or a
Subsidiary, except as provided in the applicable Award Agreement, all shares of
Restricted Stock granted to such Grantee shall fully vest on the date of death,
and the shares of Stock represented thereby shall be deliverable in accordance
with the terms of the Plan to the executors, administrators, legatees or
distributees of the Grantee’s estate. If a Grantee dies while employed by the
Corporation or a Subsidiary, except as provided in the applicable Award
Agreement, shares of Performance-Based Stock granted to such Grantee shall fully
vest if and when the ordinary performance period for the award ends, provided,
and only to the extent that, the applicable performance criteria are satisfied.
The preceding sentence also applies to any Restricted Stock otherwise issuable
in connection with such Performance-Based Stock The shares of Stock deliverable
in accordance with the terms of this Section 13(a) shall be delivered to the
executors, administrators, legatees or distributees of the Grantee’s estate.

(b) Disability of an Employee. If a Grantee (other than a Non-Employee Director
or Subsidiary Director) terminates employment or service with the Corporation or
a Subsidiary by reason of the “permanent and total disability” (within the
meaning of Section 22(e)(3) of the Code) of such Grantee, then such Grantee
shall have the right (subject to the general limitations on exercise set forth
in Section 10(b) above), at any time subsequent to such termination of
employment or service and before termination of the Option or SAR as provided in
Section 10(a) above, to exercise, in whole or in part, any such Option or SAR
held by such Grantee at the date of such termination of employment or service,
without regard to any installment limitation on exercise imposed pursuant to
Section 10(b) above. If a Grantee terminates employment or service with the
Corporation or a Subsidiary by reason of “permanent and total disability” (as
defined above), except as provided in the applicable Award Agreement, all shares
of Restricted Stock granted to such Grantee and all Stock Units granted to such
Grantee which are not subject to the attainment of pre-established performance
goals over a performance period shall fully vest upon such termination of
employment. If a Grantee terminates employment or service with the Corporation
or a Subsidiary by reason of “permanent and total disability” (as defined
above), except as provided in the applicable Award Agreement, shares of
Performance-Based Stock granted to such Grantee and Stock Units granted to such
Grantee which are subject to the

 

16



--------------------------------------------------------------------------------

attainment of pre-established performance goals over a performance period shall
fully vest if and when the ordinary performance period for the award ends,
provided, and only to the extent that, the applicable performance criteria are
satisfied. Whether a termination of employment or service is to be considered by
reason of “permanent and total disability” for purposes of this Plan shall be
determined by the Board, which determination shall be final and conclusive.

(c) Death or Disability of a Non-Employee Director or Subsidiary Director. Any
Option or SAR granted to a Non-Employee Director or Subsidiary Director shall
not terminate until the expiration of the term of the Option or SAR regardless
of whether the Non-Employee Director or Subsidiary Director continues to serve
as a director of the Corporation or Subsidiary, unless earlier terminated
pursuant to Section 10(a) above; provided, however, that the Board may provide,
by inclusion of appropriate language in an Award Agreement, that a Grantee (or,
in the event of the death of the Grantee, the executors or administrators or
legatees or distributees of such Grantee’s estate) may (subject to the general
limitations on exercise set forth in Section 10(b) above), in the event of
termination of service of the Grantee with the Corporation as a Non-Employee
Director or Subsidiary Director because of death or disability, exercise an
Option or SAR, in whole or in part, within a specified period of time subsequent
to such termination of service and before termination of the Option or SAR as
provided in Section 10(a) above, either subject to or without regard to any
installment limitation on exercise imposed pursuant to Section 10(b) above.

(d) Normal Retirement of an Employee. Subject to Sections 6(a) and 6(d), as
applicable, if a Grantee (other than a Non-Employee Director or Subsidiary
Director) terminates employment or service with the Corporation or a Subsidiary
by reason of Normal Retirement of such Grantee, then such Grantee shall have the
right, at any time after such termination of employment or service and before
termination of the Option or SAR as provided in Section 10(a) above, to
exercise, in whole or in part, any Option or SAR held by such Grantee at the
date of such termination of employment or service, without regard to any
installment limitation on exercise imposed pursuant to Section 10(b) above.
Subject to Sections 6(b) and 6(e), if a Grantee (other than a Non-Employee
Director or Subsidiary Director) terminates employment or service with the
Corporation or a Subsidiary by reason of Normal Retirement of such Grantee, then
the restrictions on such Grantee’s Restricted Stock or Stock Units which are not
subject to the attainment of pre-established performance goals over a
performance period shall lapse and the Grantee shall be entitled to the shares
of Stock as specified in the Grantee’s Award Agreement. Subject to Sections 6(c)
and 6(e) and notwithstanding any provision to the contrary in the Plan, if a
Grantee (other than a Non-Employee Director or Subsidiary Director) terminates
employment with the Corporation or a Subsidiary by reason of Normal Retirement,
shares of Performance-Based Stock granted to such Grantee or Stock Units granted
to such Grantee which are subject to the attainment

 

17



--------------------------------------------------------------------------------

of pre-established performance goals over a performance period shall fully vest
if and when the ordinary performance period for the award ends, provided, and
only to the extent that, the applicable performance criteria are satisfied.

 

14. USE OF PROCEEDS.

The proceeds received by the Corporation from the sale of Stock pursuant to
Incentive Awards granted under the Plan shall constitute general funds of the
Corporation.

 

15. REQUIREMENTS OF LAW.

The Corporation shall not be required to sell or issue any shares of Stock under
any Incentive Award if the sale or issuance of such shares would constitute a
violation by the individual exercising the Incentive Award or the Corporation of
any provisions of any law or regulation of any governmental authority, including
without limitation any federal or state securities laws or regulations.
Specifically in connection with the Securities Act of 1933 as now in effect or
as hereafter amended (the “Securities Act”), upon exercise of any Option or SAR,
unless a registration statement under the Securities Act is in effect with
respect to the shares of Stock covered by such Option or SAR, the Corporation
shall not be required to sell or issue such shares unless the Board has received
evidence satisfactory to it that the holder of such Option or SAR may acquire
such shares pursuant to an exemption from registration under the Securities Act.
Any determination in this connection by the Board shall be final, binding, and
conclusive.

 

16. AMENDMENT AND TERMINATION OF THE PLAN.

The Board may, at any time and from time to time, amend, suspend or terminate
the Plan as to any shares of Stock as to which Incentive Awards have not been
granted; provided, however, that no amendment by the Board shall, without
approval by a majority of the votes cast at a duly held meeting of the
shareholders of the Corporation at which a quorum representing a majority of all
outstanding voting stock is, either in person or by proxy, present and voting on
the amendment, (a) materially change the requirements as to eligibility to
receive Incentive Awards; (b) increase the maximum number of shares of Stock in
the aggregate that may be sold or otherwise awarded pursuant to Incentive Awards
granted under the Plan (except as permitted under Section 17 hereof); (c) change
the minimum Option Price set forth in Section 9 hereof or the minimum grant
price for a SAR set forth in Section 6(d) hereof (except as permitted under
Section 17 hereof); (d) increase the maximum period during which Options or SARs
may be exercised; (e) extend the term of the Plan; or (f) materially increase
the benefits accruing to eligible individuals under the Plan. Except as
permitted under Section 17 hereof, no amendment, suspension or termination of
the Plan shall, without the consent of the holder of the Incentive Award, impair
rights or obligations under any Incentive

 

18



--------------------------------------------------------------------------------

Award theretofore granted under the Plan. No amendment will be made to the
no-repricing provisions of Section 8(c) without the approval of the
Corporation’s stockholders.

 

17. EFFECT OF CHANGES IN CAPITALIZATION.

(a) Changes in Stock. If the outstanding shares of Stock are increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Corporation by reason of any recapitalization,
reclassification, stock split-up, combination of shares, exchange of shares,
stock dividend or other distribution payable in capital stock, or other increase
or decrease in such shares effected without receipt of consideration by the
Corporation, occurring after the effective date of the Plan, the number and
kinds of shares for the purchase of which Incentive Awards may be granted under
the Plan shall be adjusted proportionately and accordingly by the Corporation.
In addition, the number and kind of shares for which Options or SARs are
outstanding shall be adjusted proportionately and accordingly so that the
proportionate interest of the holder of the Option immediately following such
event shall, to the extent practicable, be the same as immediately before such
event. Any such adjustment in outstanding Options shall not change the aggregate
Option Price or grant price payable with respect to shares subject to the
unexercised portion of the Option or SAR outstanding, but shall include a
corresponding proportionate adjustment in the Option Price or grant price per
share.

(b) Reorganization in Which the Corporation Is the Surviving Corporation.
Subject to Subsection (c) hereof, if the Corporation shall be the surviving
corporation in any reorganization, merger, or consolidation of the Corporation
with one or more other corporations, any Incentive Award theretofore granted
pursuant to the Plan shall pertain to and apply to the securities to which a
holder of the number of shares of Stock subject to such Incentive Award would
have been entitled immediately following such reorganization, merger, or
consolidation, and, in the case of an Option or SAR, with a corresponding
proportionate adjustment of the Option Price or grant price per share so that
the aggregate Option Price or grant price thereafter shall be the same as the
aggregate Option Price or grant price of the shares remaining subject to the
Option immediately before such reorganization, merger, or consolidation.

(c) Reorganization in Which the Corporation Is Not the Surviving Corporation or
Sale of Assets or Stock. Upon the dissolution or liquidation of the Corporation,
or upon a merger, consolidation or reorganization of the Corporation with one or
more other corporations in which the Corporation is not the surviving
corporation, or upon a sale of substantially all of the assets of the
Corporation to another corporation, or upon any transaction (including, without
limitation, a merger or reorganization in which the Corporation is the surviving
corporation) approved by the Board which results in any person or entity owning
80

 

19



--------------------------------------------------------------------------------

percent or more of the combined voting power of all classes of stock of the
Corporation, the Plan and all Incentive Awards outstanding hereunder shall
terminate, except to the extent provision is made in writing in connection with
such transaction for the continuation of the Plan and/or the assumption of the
Incentive Awards theretofore granted, or for the substitution for such Incentive
Awards of new options, stock appreciation rights, Restricted Stock,
Performance-Based Stock or Stock Units as applicable, covering the stock of a
successor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kinds of shares and, in the case of Options and
SARs, exercise or grant prices, in which event the Plan and Incentive Awards
theretofore granted shall continue in the manner and under the terms so
provided. In the event of any such termination of the Plan, all restrictions on
Restricted Stock, Performance-Based Stock and Stock Units shall lapse and the
Grantee shall become the owner outright of the Stock and each individual holding
an Option or SAR shall have the right, for 30 days immediately prior to the
occurrence of such termination, to exercise such Option in whole or in part,
without regard to any limitation on exercise imposed pursuant to Section 10(b)
above, unless otherwise explicitly provided in the Award Agreement. The Board
shall send written notice of an event that will result in such a termination to
all individuals who hold Options or SARs not later than the time at which the
Corporation gives notice thereof to its shareholders.

(d) Change of Control Accelerated Vesting. Except as may otherwise be explicitly
provided in an Award Agreement, even if Incentive Awards are assumed or
continued in connection with such transaction, the following provisions shall
apply:

(i) Effective for Incentive Awards granted on or after February 22, 2012, if the
service of an eligible individual who continues to render services to the
Corporation or a Subsidiary immediately prior to a Change of Control is
involuntarily terminated by the Corporation without cause (as defined in
Section 12(a)), within two years following the Change of Control, other than by
reason of death or “permanent and total disability” (within the meaning of
Section 22(e)(3) of the Code) or, in the case of an employee, the individual
resigns from the Corporation for Good Reason within two years following the
Change of Control, the individual’s Incentive Awards shall become fully vested,
and, in the case of Options or SARs, exercisable upon such termination of
service;

(ii) Effective for Incentive Awards granted prior to February 22, 2012,
Incentive Awards outstanding to eligible individuals who continue to render
services to the Corporation or a Subsidiary immediately prior to a Change of
Control shall become fully vested, and, in the case of Options or SARs,
exercisable, upon the Change of Control; and

 

20



--------------------------------------------------------------------------------

(iii) For purposes of Sections 17(d)(i) and (ii), any Performance-Based Stock
award or any award of Stock Units which are subject to pre-established
performance over a performance period that shall become fully vested pursuant to
this Section 17(d) shall vest at the greater of (i) the target level determined
under the Award Agreement or (ii) the amount determined immediately prior to
such consummation of the Change of Control as though that were the end of the
performance period.

For purposes of this Section 17(d), “Good Reason” means the occurrence of any of
the following conditions: (i) a material diminution in the eligible individual’s
base compensation; (ii) a material diminution in the eligible individual’s
authority, duties or responsibilities; (iii) a material diminution in the
authority, duties or responsibilities of the supervisor to whom the eligible
individual is required to report (including a requirement that an eligible
individual report to a corporate officer or employee instead of reporting
directly to the Board); (iv) a material change in the geographic location at
which the eligible individual must perform services; or (v) any other action or
inaction that constitutes a material breach by the Company of any agreement
under which the eligible individual provides services. Prior to termination for
Good Reason the eligible individual must provide notice to the Corporation of
the existence of a condition for Good Reason within 90 days of the initial
existence of the condition. The eligible individual will only be eligible to
terminate employment for Good Reason if the Corporation does not remedy the
condition within 30 days of such notice.

(e) Adjustments. Adjustments under this Section 17 related to Stock or
securities of the Corporation shall be made by the Board, whose determination in
that respect shall be final, binding, and conclusive. No fractional shares of
Stock or units of other securities shall be issued pursuant to any such
adjustment, and any fractions resulting from any such adjustment shall be
eliminated in each case by rounding downward to the nearest whole share or unit.

(f) No Limitations on Corporation. The grant of an Incentive Award pursuant to
the Plan shall not affect or limit in any way the right or power of the
Corporation to make adjustments, reclassifications, reorganizations or changes
of its capital or business structure or to merge, consolidate, dissolve or
liquidate, or to sell or transfer all or any part of its business or assets.

(g) Distribution of Stock. All distributions, if any, received by a Grantee with
respect to Restricted Stock or Performance-Based Stock as a result of any stock
split, stock dividend, combination of shares, or other similar transaction shall
be subject to the restrictions applicable to the original grant.

 

21



--------------------------------------------------------------------------------

18. CHANGE OF CONTROL DEFINED.

(a) General Rule. For the purpose of this Plan, a “Change of Control” shall mean
the occurrence of any one of the events described in Sections 18(b) through
18(e) below.

(b) Stock Acquisition. A Change of Control shall occur upon the acquisition by
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of either (i) the then
outstanding shares of common stock of the Corporation (the “Outstanding
Corporation Common Stock”) or (ii) the combined voting power of the then
outstanding voting securities of the Corporation entitled to vote generally in
the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that for purposes of this subsection (b), the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Corporation, (ii) any acquisition by the Corporation,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Corporation or any company controlled by the Corporation or
(iv) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (d) of this Section 18.

(c) Board Change. A Change of Control shall occur when individuals who, as of
January 31, 2005, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election by the Corporation’s shareholders, was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board.

(d) Certain Other Business Transactions. A Change of Control shall occur upon
consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Corporation Common
Stock and Outstanding Corporation Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors,

 

22



--------------------------------------------------------------------------------

as the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a company which as a result of such transaction
owns the Corporation or all or substantially all of the Corporation’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Corporation Common Stock and Outstanding Corporation Voting
Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Corporation or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination.

(e) Liquidation or Dissolution. A Change of Control shall occur upon approval by
the shareholders of the Corporation of a complete liquidation or dissolution of
the Corporation.

 

19. DISCLAIMER OF RIGHTS.

No provision in the Plan or in any Incentive Award granted or Award Agreement
entered into pursuant to the Plan shall be construed to confer upon any
individual the right to remain in the employ or service of the Corporation or
any Subsidiary, or to interfere in any way with the right and authority of the
Corporation or any Subsidiary either to increase or decrease the compensation of
any individual at any time, or to terminate any employment or other relationship
between any individual and the Corporation or any Subsidiary.

 

20. NONEXCLUSIVITY OF THE PLAN.

Neither the adoption of the Plan nor the submission of the Plan to the
shareholders of the Corporation for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or individuals) as the Board in its discretion determines desirable,
including, without limitation, the granting of stock options otherwise than
under the Plan.

 

23



--------------------------------------------------------------------------------

21. WITHHOLDING TAXES.

The Corporation or any Subsidiary, as the case may be, shall have the right to
deduct from payments of any kind otherwise due a Grantee any Federal, state, or
local taxes of any kind required by law to be withheld with respect to the
vesting of or other lapse of restrictions applicable to Incentive Awards or with
respect to the exercise of Options or SARs. At the time of such vesting, lapse,
or exercise, the Grantee shall pay to the Corporation or such Subsidiary, as the
case may be, any amount that the Corporation or the Subsidiary may reasonably
determine to be necessary to satisfy such withholding obligation. Subject to the
prior approval of the Corporation or any Subsidiary, as the case may be, which
may be withheld in the sole discretion thereof, the Grantee may elect to satisfy
such obligations, in whole or in part, (i) by causing the Corporation or such
Subsidiary to withhold shares of Stock otherwise deliverable under a Restricted
Stock, Performance-Based Stock or Stock Unit award or a SAR or by withholding
from the Stock to be issued upon the exercise of an Option or (ii) by delivering
to the Corporation or such Subsidiary shares of Stock already owned by the
Grantee. The shares of Stock so delivered or withheld shall have a fair market
value equal to the withholding obligations. The fair market value of the shares
of Stock used to satisfy the withholding obligation shall be determined by the
Corporation or any Subsidiary as of the date that the amount of tax to be
withheld is determined.

*       *       *

This amended and restated Plan reflects the plan restatement duly adopted and
approved by the Board of Directors of the Corporation by resolution at a meeting
held on October 23, 2006, as subsequently amended by the Board on January 28,
2007, April 26, 2007, February 21, 2008, April 21, 2008 and February 26, 2010.

 

/s/ James C. Smith

Chairman and Chief Executive Officer

 

24